TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00543-CV


                         Dean F. Miller a/k/a Dean Fredrick d/b/a
                    Dean Fredrick, a/k/a Dean Fredrick Miller, Appellant

                                                v.

                            Manuel and Jill Bustamante, Appellees


               FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-19-001231, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on September 27, 2019. On November 4,

2019, this Court sent a notice to appellant informing him that his brief was overdue and that a

failure to file a satisfactory response by November 14, 2019, would result in the dismissal of this

appeal for want of prosecution. To date, appellant has not filed a brief or a motion for extension

of time. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: December 19, 2019